Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  In limitation 3 of claim 1, the words ‘in case that it is determined to transit the PDSCH’ need to be changed as the words ‘in case that it is determined to transmit the PDSCH’. Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,873,972 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are substantially similar to the corresponding claims of above cited US patent.
Regarding claim 1, U.S. Patent No. 10,873,972 B2 teaches a method performed by a base station in a communication system (see claim 1, preamble), the method comprising: determining whether to transmit a discovery signal not including a physical downlink shared channel (PDSCH) or to transmit the PDSCH (see claim 1, limitation 2); in case that it is determined to transmit the discovery signal not including the PDSCH, identifying whether an unlicensed frequency band channel is idle for a first channel sensing interval and in case that the unlicensed frequency band channel is idle for the first channel sensing interval, transmitting the discovery signal not including the PDSCH on a first period (see claim 1, limitations 1 & 2); and in case that it is determined to transit/transmit the PDSCH, identifying whether the unlicensed frequency band channel is idle for a second channel sensing interval and in case that the unlicensed frequency band channel is idle for a second channel sensing interval, transmitting the PDSCH on a second period (see claim 1, limitation 5 and also limitation 2), wherein a duration of the first channel sensing interval is equal to or shorter than a duration of the second channel sensing interval (see claim 1, limitation 5).
	Regarding claim 2, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 1, wherein the discovery signal not including the PDSCH is transmitted on the first period in a subframe within a predetermined timing window when a duration of the first period is less than 1 ms (see claim 1, limitation 2).
	Regarding claim 3, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 2, wherein a duration of the subframe corresponds to a duration of 14 orthogonal frequency division multiplexing (OFDM) symbols (see claim 1, limitation 3), and wherein a duration of the first period corresponds to 12 OFDM symbols of the 14 OFDM symbols within the subframe (see claim 1, limitation 4).
	Regarding claim 4, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 2, wherein the predetermined timing window is a timing window for radio resource management (RRM) measurement (see claim 2).
	Regarding claim 5, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 2, wherein the predetermined timing window is a discovery signals (DRS) measurement timing configuration (DMTC) window (see claim 3).
	Regarding claim 6, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 1, wherein a duration of the first period is shorter than a duration of the second period (see claim 1, limitations 2 and 5).
	Regarding claim 7, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 1, wherein a starting symbol and a last symbol of the first period in a subframe are a first cell specific reference signal (CRS) symbol and a second CRS symbol in the subframe, respectively (see claim 4).
	Regarding claim 8, U.S. Patent No. 10,873,972 B2 further teaches the method of claim 1, wherein the duration of the first channel sensing interval includes 25 μs (see claim 5).
	Regarding claim 9, U.S. Patent No. 10,873,972 B2 teaches a base station in a communication system (see claim 6, preamble), the base station comprising: a transceiver (see claim 6, limitation 2 for signal sending unit); and a controller (see claim 6, limitation 1) configured to: determine whether to transmit a discovery signal not including a physical downlink shared channel (PDSCH) or to transmit the PDSCH (see claim 6, limitation 4), in case that it is determined to transmit the discovery signal not including the PDSCH, identify whether an unlicensed frequency band channel is idle for a first channel sensing interval and in case that the unlicensed frequency band channel is idle for the first channel sensing interval, transmit, via the transceiver, the discovery signal not including the PDSCH on a first period (see claim 6, limitations 3 & 4), and in case that the PDSCH is to be transmitted, identify whether the unlicensed frequency band channel is idle for a second channel sensing interval and in case that the unlicensed frequency band channel is idle for a second channel sensing interval, transmit, via the transceiver, the PDSCH on a second period (see claim 6, limitation 7 and also limitation 4), wherein a duration of the first channel sensing interval is equal to or shorter than a duration of the second channel sensing interval (see claim 6, limitation 7).
	Regarding claim 10, U.S. Patent No. 10,873,972 B2 further teaches the base station of claim 9, wherein the discovery signal not including the PDSCH is transmitted on the first period in a subframe within a predetermined timing window when a duration of the first period is less than 1 ms (see claim 6, limitation 4).
Regarding claim 11, U.S. Patent No. 10,873,972 B2 further teaches the base station of claim 10, wherein a duration of the subframe corresponds to a duration of 14 orthogonal frequency division multiplexing (OFDM) symbols (see claim 6, limitation 5), and wherein a duration of the first period corresponds to 12 OFDM symbols of the 14 OFDM symbols within the subframe (see claim 6, limitation 6).
Regarding claim 12, U.S. Patent No. 10,873,972 B2 further teaches the
base station of claim 10, wherein the predetermined timing window is a timing window for radio resource management (RRM) measurement (see claim 7).
Regarding claim 13, U.S. Patent No. 10,873,972 B2 further teaches the base station of claim 10, wherein the predetermined timing window is a discovery signals (DRS) measurement timing configuration (DMTC) window (see claim 8).
	Regarding claim 14, U.S. Patent No. 10,873,972 B2 further teaches the base station of claim 9, wherein a duration of the first period is shorter than a duration of the second period (see claim 6, limitations 4 and 7).
Regarding claim 15, U.S. Patent No. 10,873,972 B2 further teaches the
base station of claim 9, wherein a starting symbol and a last symbol of the first period in a subframe are a first cell specific reference signal (CRS) symbol and a second CRS symbol in the subframe, respectively (see claim 9).
Regarding claim 16, U.S. Patent No. 10,873,972 B2 further teaches the
base station of claim 9, wherein the first channel sensing interval includes 25 μs (see claim 10).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yi et al. (US Pub. No: 2017/0048041 A1) disclose a method and apparatus for performing cell on/off operation in a wireless communication system.
	Frenne et al. (US Pub. No: 2015/0365152 A1) disclose mechanisms pertaining to Channel State Information (CSI) measurements, and in particular, to CSI measurements for License Assisted (LA) access.
	Kishiyama et al. (US Pub. No: 2017/0181057 A1) disclose mechanisms relating to a radio communications system in which small cells to use unlicensed bands are arranged, to prevent the decrease of overall system performance.
6.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
                      Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	5/21/2022